Exhibit 10.1

December 19, 2008

Mr. Gregg S. Kantor

1709 SW Westwood Ct

Portland, OR 97201

 

  Re: Severance Agreement

Dear Gregg:

In connection with your promotion to the position of President and Chief
Executive Officer of Northwest Natural Gas Company, an Oregon corporation (the
“Company”), and to induce you to accept this position, the Company agrees to
provide you certain severance benefits in the event your employment with the
Company is terminated under the circumstances described below.

1. Cash Severance Benefit. Subject to Section 5, if the Company terminates your
employment without Cause (as defined below) on or before December 31, 2013, the
Company shall pay to you in a single payment an amount in cash equal to a
percentage of your annual base salary in effect on the date of termination
determined as follows: 100% of your salary if your date of termination is on or
before December 31, 2009, 80% of your salary if your date of termination is on
or before December 31, 2010, 60% of your salary if your date of termination is
on or before December 31, 2011, 40% of your salary if your date of termination
is on or before December 31, 2012, and 20% of your salary if your date of
termination is on or before December 31, 2013.

2. ESRIP Benefit Enhancement. Under the terms of Section 2.02 of the Company’s
Executive Supplemental Retirement Income Plan (“ESRIP”), you will become
eligible for an early retirement benefit if you remain as a Company employee
until your 55th birthday on April 30, 2012, and you will generally receive a
reduced benefit under Section 2.05 of the ESRIP if your employment terminates
before then. Subject to Section 5, if the Company terminates your employment
without Cause before April 30, 2012, you shall be treated as eligible for early
retirement benefits under Section 2.02 of the ESRIP.

3. Cause. Termination by the Company of your employment for “Cause” shall mean
termination upon (a) the willful and continued failure by you to perform
substantially your assigned duties with the Company (other than any such failure
resulting from your incapacity due to physical or mental illness) after a demand
for substantial performance is delivered to you by the Chairman of the Board of
the Company which specifically identifies the manner in which such executive
believes that you have not substantially performed your duties or (b) the
willful



--------------------------------------------------------------------------------

engaging by you in illegal conduct which is materially and demonstrably
injurious to the Company. For purposes of this paragraph (ii), no act, or
failure to act, on your part shall be considered “willful” unless done, or
omitted to be done, by you in knowing bad faith and without reasonable belief
that your action or omission was in, or not opposed to, the best interests of
the Company. Any act, or failure to act, based upon authority given pursuant to
a resolution duly adopted by the Board of Directors or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by you in good faith and in the best interests of the Company.

4. Benefit Exclusions. No benefits shall be provided to you under this Agreement
if (a) you terminate your employment with the Company whether or not you believe
you have good reason for such termination, (b) your employment terminates as a
result of your death or your Total and Permanent Disability (as defined in the
ESRIP), or (c) you become entitled to the Change in Control Severance Benefit
(as defined in the ESRIP).

5. Release and Payment. In consideration for and as a condition precedent to
receiving the severance benefits outlined in this Agreement, you agree to
execute a release of claims substantially in the form attached as Exhibit A (the
“Release”). You agree to execute and deliver the Release to the Company within
the later of (a) 21 days after the date you receive the Release or (b) the last
day of your employment. Any payments required under this Agreement will be
payable only after receipt by the Company of your signed Release and expiration
of any required revocation period, and the Company shall not be obligated to
make any payments if you do not deliver the signed Release within the time
period specified in this Section 5.

6. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If you
should die while any amount would still be payable to you hereunder if you had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to your devisee, legatee or
other designee or, if there be no such designee, to your estate.

7. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid and addressed to the
address of the respective party set forth on the first page of this Agreement,
provided that all notices to the Company shall be directed to the attention of
the Chairman of the Board of the Company, with a copy to the Secretary of the
Company, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.

8. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in a
writing signed by you and the Chairman of the Board or President of the Company.
No waiver by either party hereto at any time of any breach by the other party
hereto of, or of compliance with, any condition or

 

Page 2



--------------------------------------------------------------------------------

provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Oregon.

9. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

10. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Portland, Oregon
by three arbitrators in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrators’ award,
which award shall be a final and binding determination of the dispute or
controversy, in any court having jurisdiction.

11. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.

If this letter correctly sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter which
will then constitute our agreement on this subject.

 

Sincerely, NORTHWEST NATURAL GAS COMPANY By   /s/ MARK S. DODSON  

Mark S. Dodson

Chief Executive Officer

Agreed to this 19th day

of December, 2008.

 

/s/ GREGG S KANTOR Gregg S. Kantor

 

Page 3



--------------------------------------------------------------------------------

EXHIBIT A

NORTHWEST NATURAL GAS COMPANY

RELEASE OF CLAIMS

Instructions to Employee: This document is important. Before signing it:

Take time to review it. You have 21 calendar days to consider this Release of
Claims before signing it. You also have a period of up to seven (7) days after
the date you sign this Release of Claims in which to revoke it in writing by
delivering a written statement to Lea Anne Doolittle.

Dear Gregg:

As we have discussed, your employment with Northwest Natural Gas Company (“NW
Natural” or the “Company”) is ending effective                 , 2      
(“Termination Date”). On behalf of NW Natural, I want to thank you for your
service and express our best wishes to you in your future endeavors.

The Company and you are parties to a Severance Agreement dated December 19, 2008
(the “Severance Agreement”) pursuant to which the Company has agreed to provide
you certain severance compensation. Under the Severance Agreement, you will
receive severance compensation to which you are not otherwise entitled. As a
condition precedent to receiving this compensation, you are required to agree to
the terms and conditions described in this Release of Claims (this “Release”)
which include a general release of legal claims you may have against the Company
or its employees. If you choose not to execute this Release, you will not
receive the severance compensation.

You have 21 calendar days to consider this Release before signing it. You also
have a period of up to seven days after the date you sign this Release in which
to revoke it in writing by delivering a written statement to Lea Anne Doolittle,
Vice President of Human Resources, NW Natural, 220 NW Second Ave, Portland, OR
97209.

Regardless of whether you choose to execute this Release, you will timely
receive upon termination (a) all wages owed to you, including accrued but unused
VST pay; and (b) further correspondence regarding your rights to continue group
health insurance as provided under applicable law.

Please carefully review and consider the terms of this Release as set forth
below.

 

A-1



--------------------------------------------------------------------------------

1. Separation of Employment. Your employment with the Company is ending
effective                  , 2      , the Termination Date defined herein,
whether or not you choose to sign this Release. Until that date, you will be on
a paid leave of absence. As described in more detail in Paragraph 16 below, you
have until                  , 2       to consider this Release and, if you
choose to enter into this Release, you must execute it on or before that date.

2. Severance Benefits. You understand that if you sign and do not revoke this
Release, the Company will provide you with the severance benefits set forth in
the Severance Agreement.

3. Effect of Release on Other Compensation and Benefits.

 

  3.1. Health, Disability and Life Insurance Plans. Except as otherwise
specified in this Release, this Release does not alter any rights you may have
as a terminated employee under the Company’s group health, disability, life
insurance or other health or welfare plans.

 

  3.2. Retirement and Retiree Health and Life Insurance Benefits. This Release
does not alter any vested rights to benefits in the Company’s retirement plans,
including the Company’s 401(k) plan; nor does this Release affect your
eligibility for retiree health and life insurance benefits provided by the
Company’s retiree health and life insurance plans, if you otherwise qualify for
participation in those plans.

 

  3.3. COBRA. Your regular health coverage will continue through             
    , 2      . Pursuant to COBRA, you may, if eligible, continue your group
health benefits for a period of eighteen (18) months from termination of your
employment at your sole expense. You will receive additional information
explaining rates and your options under COBRA in separate correspondence. This
Release has no impact on your COBRA rights.

 

  3.4. Stock Option Awards. Stock options that you have been awarded under the
Northwest Natural Gas Company Restated Stock Option Plan (formerly known as the
1985 Stock Option Plan) (the “Stock Option Plan”), if any, will be governed by
the terms of your stock option agreement and the Stock Option Plan.

 

  3.5. Treatment of Severance Payment. You understand that, pursuant to the
rules of the Company’s 401(k) plan, the severance payment cannot be contributed
to the Company’s 401(k) plan. You also understand that because of pension
benefit rules, the severance payment will not be considered earnings in the
calculation of your pension benefits under the Northwest Natural Gas Company
Retirement Plan for Non-Bargaining Unit Employees or the Northwest Natural Gas
Company Executive Supplemental Retirement Income Plan.

 

A-2



--------------------------------------------------------------------------------

  3.6. Waiver of Participation in Other Compensation or Employee Benefit Plans.
You understand that the Company will not provide you any other severance,
compensation, termination benefits or payments of any kind except those
specified in the Severance Agreement. You understand that you will not earn or
accrue any additional employee benefits after your Termination Date and that you
will not be eligible for any 2       annual incentive awards payable in
February/March of 2      , or any 2       incentive awards.

4. Release of Claims. In consideration for the severance benefits described in
the Severance Agreement, and to the full extent permitted by applicable law, you
fully release and discharge the Company, its related corporations or other
business entities, and all current and former officers, directors, employees,
agents, insurers, shareholders, representatives and assigns (“Released
Parties”), from any and all claims, liabilities, damages, or causes of action of
any kind relating to your employment or the termination of your employment. This
release includes, but is not limited to, any and all claims, whether known or
unknown to you at this time, under any contract, express or implied, or under
any common law theory, or under any law relating to employment. This release
also includes, but is not limited to all claims for additional compensation,
benefits or wages in any form, reimbursements, reemployment or reinstatement,
severance pay, damages, whether actual or presumed, for equitable relief
including injunction, and for all other known or unknown claims or remedies. You
understand that this provision means that you are waiving and releasing claims
that you may have and that you will not be able to sue the Company based on
actions that may have occurred relating to your employment at the Company.

This release expressly includes, but is not limited to, any and all claims under
any state, federal or local law or other authority, and any claim arising under
any state or federal statutes pertaining to wages, conditions of employment or
discrimination in employment, and any claim under the Oregon Revised Statutes
including but not limited chapters 652, 653, 654, 656.019, 659 and 659A and
similar provisions in other states; ERISA, 29 USCA § 1001, et seq.; Title VII of
the Civil Rights Act of 1964, 42 USCA § 2000e as amended; the Family and Medical
Leave Act; the Post Civil War Civil Rights Acts (42 USCA §§ 1981-1988); the
Civil Rights Act of 1991, 42 USCA § 1981, et seq.; the Equal Pay Act of 1963;
the Fair Labor Standards Act; the Occupational Safety and Health Act of 1970;
the Rehabilitation Act of 1973, 29 USCA § 792; §§ 503 and 504 of the Vocational
Rehabilitation Act of 1973; the Americans with Disabilities Act, 42 USCA §
12101, et seq.; the Age Discrimination in Employment Act; the Vietnam Era
Veterans Readjustment Assistance Act; the Uniformed Services Employment and
Reemployment Rights Act; the Davis-Bacon Act; the Walsh-Healey Act; the Contract
Work Hours and Safety Standards Act; Executive Order 11246; any regulations
under or amendments of such authorities and any contract, tort and all other
common law and statutory theories up to and including the effective date of this
Release.

You acknowledge and represent that you were not denied any leave or leave rights
under the Family and Medical Leave Act, the Oregon Family Leave Act or any
similar state law, and that you received all wages, benefits and other
compensation due to you under the Fair Labor Standards Act, similar state law or
other applicable law or agreement.

 

A-3



--------------------------------------------------------------------------------

You also understand that nothing in this Release will affect your vested
retirement benefits, if any, or either party’s ability to enforce this Release.
Likewise, nothing in this Release shall prevent any challenge to the
enforceability of this Release under the Older Workers Benefit Protection Act.

5. No Future Claims. To the full extent permitted by law, you promise and
covenant that you will not initiate, prosecute, or maintain any legal claim, or
proceeding of any kind or nature whatsoever against the Company related in any
way to your employment. However, this covenant shall not prevent either party
from seeking to enforce this Release or to challenge the enforceability of this
Release under the Older Workers Benefit Protection Act.

6. Agreement to Assist in Transition. Prior to your Termination Date, you agree
that, upon the Company’s request, you will cooperate in providing prompt and
reliable information to assist the Company in its transition of any of your
former job functions.

7. Protection of Confidential Information and Nondisparagement.

 

  7.1. Confidentiality and Ownership of Company Information. You agree and
acknowledge that during the course of your employment you had access to certain
information not generally known to the public relating to business plans or
strategic plans of the Company; technology, trade secrets, processes, work in
progress or other proprietary information that derives economic value, actual or
potential, from not being generally known to the public or other persons who can
obtain economic value from its disclosure or use; and any other confidential or
proprietary information concerning the Company or its affiliates. You further
agree that all such information is and shall remain the exclusive property of
the Company whether or not such information was conceived or developed by the
Company or you. You agree that you will not at any time use, disclose or in any
way allow the use or disclosure of any such information, without the prior
written permission of the Company.

 

  7.2. Nondisparagement. Except as otherwise required by law, you agree that you
will not publish any statement (orally, in writing or in any other form), or
participate in the making of any statement which is disparaging or detrimental
in any way to the Company, its services, affairs or operations.

 

  7.3.

Equitable Relief. You acknowledge that in the event you breach any of the
provisions of Paragraph 7, the Company will suffer irreparable injury because
money damages would be inadequate to safeguard the Company’s protectible
interests. In the event of an actual or threatened breach of any of these
provisions, you consent to the granting, by any court having jurisdiction and
without the

 

A-4



--------------------------------------------------------------------------------

 

necessity of proving actual monetary loss, of an injunction or other equitable
relief enjoining any breach of the above-referenced provisions. You further
agree that the prevailing party in any action to enforce Paragraph 7 of this
Release shall be entitled to recover reasonable costs and attorneys’ fees,
including costs of appeal.

8. Unemployment. The Company will not contest any claim you may make for
unemployment insurance benefits from the State, should you choose to seek such
benefits. You should instruct the State representative to direct any
unemployment inquiries to Kat Rosenbaum in the Human Resources Department. NW
Natural is not responsible for information provided in response to any inquiry
that is directed to anyone other than Ms. Rosenbaum.

9. Return of Company Property. You agree to return all Company property,
including keys, car keys, security cards, and all computer discs, hardware,
software and other materials belonging to the Company, and you agree not to
retain or attempt to use any Company property.

10. Review Period. You understand and acknowledge that you have 21 calendar days
to consider this Release before executing it and that you have a period of seven
days after execution of this Release in which you may elect to revoke the
Release, as further explained in Paragraph 16 below.

11. Agreement to Repay. You agree to repay any amounts received under the
Severance Agreement and to pay the reasonable attorneys’ fees, costs, and any
damages the Company or any Released Parties may incur in the event that an
arbitrator or court of competent jurisdiction determines that you have breached
any of the terms of this Release, or that any representation you made in this
Release is false.

12. Entire Agreement. This Release and the Severance Agreement constitute the
entire agreement between the Company and you as to their subject matter, and
fully supersede any prior agreements or understandings between the parties. This
Release cannot be amended except in a writing signed by you and an authorized
representative of the Company. You understand that no one is authorized to make
representations or promises to you beyond what is in this Release. You
acknowledge that you have not relied on any representations, promises, or
agreements of any kind made to you in connection with your decision to sign this
Release, except for those set forth in this document.

13. Severability. If any of the provisions of this Release are declared by any
court or arbitrator of competent jurisdiction to be illegal, invalid, or
otherwise unenforceable, the remaining portion, terms and provisions of this
Release shall nevertheless remain in full force and effect in a manner that, as
fully as possible, effectuates the intention of the parties to this Release.
Moreover, if one or more of the provisions in this Release, for any reason,
shall be held to be excessively broad as to scope or subject to be unenforceable
at law, such provision or provisions shall be construed by the appropriate judge
or arbitrator by limiting or reducing it or them, so as to be enforceable to the
maximum extent compatible with the applicable law.

 

A-5



--------------------------------------------------------------------------------

14. Dispute Resolution. Any disputes arising in connection with the terms or
enforcement of this Release, except as otherwise provided in Paragraph 7 above,
shall be resolved by confidential mediation or binding arbitration in accordance
with the procedures of the Arbitration Service of Portland or other procedures
agreed upon by you and the Company. In accordance with applicable law, this
dispute resolution provision shall not apply to any action challenging the
enforceability of this Release under the Older Workers Benefit Protection Act.

15. Applicable Law. You acknowledge that this Release will be governed by the
laws of the State of Oregon, and you agree that this Release will be deemed to
have been jointly prepared by you and the Company, and any uncertainty or
ambiguity existing herein shall not be interpreted against any party as a
preparer, but according to the application of other rules on the interpretation
of contracts, if any such uncertainty or ambiguity exists.

16. Acknowledgment, Time for Acceptance and Revocation of Release.

 

  16.1.   You understand that your employment with the Company is ending on
                 , 2      , (the Termination Date), whether or not you sign this
Release.

 

  16.2.   By signing below, you acknowledge that (a) you have read this Release
and understand the effect of the release provision and that you are releasing
legal claims that you may have; (b) you have had adequate time to consider this
Release and you enter into the Release voluntarily; (c) as consideration for
executing this Release, you will receive severance benefits to which you would
not otherwise be entitled; and (d) you hereby are advised to review this Release
with an attorney (at your own expense) before signing this Release.

 

  16.3.   You acknowledge that you were first provided with this Release on
                 , 2       (“Receipt Date”) and that you have been apprised that
you have 21 calendar days from the Receipt Date (or until close of business on
                 , 2      ) to consider this Release.

 

  16.4.   You understand that to accept the terms of this Release, you must sign
and return the Release to Kat Rosenbaum in Human Resources on or before
                 , 2      . If you do not sign the Release by that date, you
will not receive any benefits under the Severance Agreement.

 

  16.5.   You further acknowledge that, after signing this Release, you have
seven (7) days in which you may revoke the Release. If you choose to revoke the
Release, you must provide written notice to Lea Anne Doolittle, Vice President
of Human Resources, NW Natural Gas Company, 220 NW Second Ave, Portland, OR
97209. This Release shall not become effective, and you shall not be entitled to
any benefits under the Severance Agreement, until after the expiration of the
revocation period without revocation by you.

 

A-6



--------------------------------------------------------------------------------

TAKE THIS RELEASE HOME, READ IT, AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS
BEFORE SIGNING IT. THIS RELEASE INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS
AND IS A LEGAL CONTRACT. NEITHER THE COMPANY NOR ITS REPRESENTATIVES ARE IN A
POSITION TO GIVE YOU ADVICE.

 

    NW Natural Gas Company       By     Gregg S. Kantor      

Lea Anne Doolittle

Vice President of Human Resources

        Date     Date

 

A-7